Title: John Adams to Abigail Adams, 25 December 1786
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Grosvenor Square Decr 25. 1786
     
     This moment returning from Mr Bridgen where I had been to deliver him a Letter to you, written this Morning I found your very agreable favour of the 23. Am very glad you are so well Situated, So much pleased with your Journey, and present Accommodation. Dont be solicitous about me. I shall do very well—if I am cold in the night, and an additional quantity of Bed Cloaths will not answer the purpose of warming me, I will take a Virgin to bed with me.—Ay a Virgin.—What? oh Awful! what do  read?
     Dont be Surprized. Do you know what a Virgin is? Mr Bridget brought me acquainted with it this Morning. It is a Stone Bottle, Such as you buy with spruce Beer and Spa Water, filled with Boiling Water, covered over and wrapped up in flannel and laid at a Mans Feet in Bed. An Old Man you see may comfort him self with Such a Virgin, as much as David did with Abishay, and not give the least Jealousy even to his Wife, the smallest grief to his Children, or any Scandal to the World. Tell Mr Bridgen when you see him that I am indebted to him for this important Piece of Knowledge, which I would not sell for a great deal of Money.
     Tell Coll Smith I am half disposed to be almost miffed with him—for going off without giving me his Letter about the Indians. And what compleats the Mischief is, that he has all the Books locked up in his Room—pray him to write me, if it is possible to get at the Letter or the Books—both are what I want. My Love to Nabby Smith and her Knight, and to all the Party. Mr Shippen is with you eer now—he was so good as to pick a bone with me once—and Mr Cutting is very good. We now talk Politicks all alone and are much cooler and more rational than when We dispute in Company.
     
      Yours forever
      John Adams
     
    